Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-27 are objected to because of the following informalities:  
Please amend claim 1 to include a colon at the end of the preamble, i.e. after “comprising”. 
Please amend the dependent claims 2-27 to read “The machine according to…” from “A machine according to…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Clamping elements in claims 12 and 24. When looking to the specification, the clamping elements are described to be clamping and braking shoes which are biased by way of spring energy store to produce a friction couple; please see Page 15, final paragraph, to page 16, first paragraph. This is the structure required for the claims, or equivalence thereof. 
A device for weight compensation in claims 13 and 25. When looking to the specification, the device for weight compensation is described to be 
A functional element for detecting the workpiece geometry in claims 15 and 27. When looking to the specification, functional element for detecting workpiece geometry is described to be a measuring scanner, an annular spherometer (Page 17, paragraph 3), or a ring spherometer (Page 8, Paragraph 2). This is the structure required for the claims, or equivalence thereof. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 23, the recitation of “a Z slide for adjustment along the linear axis” renders the scope of the claims indefinite, as it is not clear which linear axis is being narrowed. Independent claim 1 recites three linear axes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, 16-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motzer (US 4462121).
Regarding claim 1, Motzer discloses a machine for processing workpieces in optical quality (wherein the machine may be used to grind all types of tools, including those which require high precision, see Col. 7, lines 15-21; Examiner recognizes this language as intended use of the invention with a particular type of workpiece, wherein the structure within the body of the claim is anticipated by the prior art), comprising 
at least one workpiece spindle, which rotatably drives a workpiece to be processed about an axis of workpiece rotation (spindle 7; see Figure 1, Col. 4, lines 22-36 and Col. 2, lines 43-44), and 
a pivot head (head 21), which is opposite the workpiece spindle (Figure 1) and which is pivotable about a pivot axis (B) and carries at least two tool spindles (37, 41), each of which rotatably driving a respective processing tool (35, 43, 44) for rotation about an axis of tool rotation (Col. 5, lines 28-32 and 39-44 and 52-61; see also Col. 5, lines 66-68), 
wherein the workpiece spindle and the pivot head are adjustable relative to one another along three mutually perpendicular linear axes (Col. 6, lines 4-23; see axes X, Y and Z)
of which one linear axis extends parallel to the pivot axis (see axes Y and B), 
whereas another linear axis extends parallel to the axis of workpiece rotation (see axes Z and A, parallel in Figures 2 and 4), 
characterized in that at least one tool spindle (37) is mounted at the pivot head (21) with its axis of tool rotation (34) extending parallel to the pivot axis (B).	Regarding claim 2, all of the limitations recited in claim 1 are anticipated by Motzer. Motzer further discloses that each processing tool has an engagement region (35A, 43A, 44A, Reference Drawing 1) which can be brought into processing engagement with the workpiece (wherein grinding wheel 43 engages at its circumferential edge, see Col. 6, lines 31-33; see Figure 8 for grinding head 44; see Col. 6, lines 45-49 for grinding wheel 35), wherein the tool spindles are so arranged at the pivot head (21) that the engagement region of at least one of the processing tools held thereat defines a radially outer circular locus (A, Reference Drawing 1) of the pivot head about the pivot axis.

    PNG
    media_image1.png
    318
    331
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 3, all of the limitations recited in claim 1 are anticipated by Motzer. Motzer further discloses that the engagement regions of all processing tools have substantially the same radial spacing from the pivot axis (please refer to 43A, 44A, and 35A in Reference Drawing 1; wherein the claim limitation is met by the Reference Drawing and Col. 4 lines 9-14).
Regarding claim 4 and 16, all of the previously recited limitations are anticipated by Motzer. Motzer further discloses that the engagement regions (35a, 43a, 44A of Reference Drawing 1) of the processing tools are substantially uniformly angularly spaced from one another with respect to the pivot axis (please refer to Col. 4, lines 9-14 and Reference Drawing 1 for the angular spacing).
Regarding claims 5 and 17, all of the previously recited limitations are anticipated by Motzer. Motzer further discloses that at least one tool spindle (41) is mounted on the pivot head (21) with its axis of tool rotation extending transversely to the pivot axis (please refer to Figure 1 and Col. 5, lines 50-57).
Regarding claim 6 and 18, all of the previously recited limitations are anticipated by Motzer. Motzer further discloses that the tool spindle (41) with the axis of tool rotation (41) extending transversely to the pivot axis (B) is constructed at both ends for coaxial mounting of a respective processing tool (see tools 43, 44 in Figure 1; Col. 5, lines 50-65).
Regarding claim 7 and 19, all of the previously recited limitations are anticipated by Motzer. Motzer further discloses that a center of mass of the pivot head (21) carrying the tool spindles lies on or near the pivot axis (wherein the center of mass of the head 21 is between the grinding units 32 and 40, thus near the pivot axis B).
Regarding claim 23, all of the limitations recited of claim 1 are anticipated by Motzer. Motzer further discloses that the workpiece spindle is mounted on a Z slide (wherein elements 2 and 4 slide along axes; see also 112b rejection) for adjustment along the linear axis, the Z slide being guided at a machine bed by use of a guide arrangement and being movable by use of a linear motor relative to the machine bed (see Figure 1 and Col. 4, lines 22-29 and 44-65 for machine bed, guide, and motors 15, 16a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of Wallendorf (US 9321145).
Regarding claims 8 and 20, all of the previously recited limitations of the claims from which claims 8 and 20 depend therefrom are anticipated by Motzer. Motzer further discloses a drive is provided for rotary drive of the tool spindle (37) with the axis of tool rotation extending parallel to the pivot axis (see axes 34 and B), the drive comprising a spindle motor (motor 36, see Figures 1 and 2) which is arranged parallel to the spindle shaft (see Figure 2) and is in drive connection with the spindle shaft (Col. 5, lines 29-33). 
	However, Motzer does not explicitly teach that the drive comprises a belt drive, and that the drive connection with the spindle is by way of a belt. However, from the same or similar field of endeavor, Wallendorf (US 9321145) teaches a belt drive for rotation with a spindle motor, wherein the drive connection is by way of a belt (see belt 146 mounted on the rotary drive 136 of the motor flange 138; see at least Figures 6, 7, 10 12, Col. 5, lines 12-23, and Col. 11, lines 40-64).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the belt drive connection of Wallendorf into the invention of Motzer. Motzer suggests and intimates other types of motors in Col. 7, lines 22-25. One would be motivated to implement the teachings of Wallendorf because this type of assembly is conducive to achieving a very 
Regarding claims 9 and 21, all of the previously recited limitations of the claims from which claims 9 and 21 depend therefrom are taught by Motzer in view of Wallendorf. Modified Motzer further teaches that the spindle motor (36) is mounted to be pivotable relative to the spindle shaft for tensioning the belt (wherein the combination of claim 8 teaches this claim limitation; see Wallendorf: Col. 5, lines 14-23 teaching tensioning of the belt via a pivoting motion, see also Col. 11, lines 52-64).
Claims 10, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of Wallendorf (US 9321145), and in further view of Schneider (US 20080051015).
Regarding claims 10 and 22, all of the previously recited limitations of the claims from which claims 10 and 22 depend therefrom are taught by Motzer in view of Wallendorf. However, modified Motzer does not explicitly teach that the belt is a poly-V belt.
	However, from the same or similar field of endeavor, Schneider (US 20080051015) teaches a poly-V-belt (see [0012]).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the type of belt as taught by Schneider into modified Motzer. One would be motivated to do so because a poly-V-belt 
Regarding claim 11, all of the previously recited limitations of claim 10 are taught by Motzer in view of Wallendorf and Schneider. Modified Motzer further teaches that the workpiece spindle is mounted on a Z slide (wherein elements 2 and 4 slide along axes; see also 112b rejection) for adjustment along the linear axis, the Z slide being guided at a machine bed by use of a guide arrangement and being movable by use of a linear motor relative to the machine bed (see Figure 1 and Col. 4, lines 22-29 and 44-65 for machine bed, guide, and motors 15, 16a).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of Wallendorf (US 9321145), Schneider (US 20080051015), and in further view of Toycen (US 7874895).	
Regarding claim 12, all of the limitations recited in claim 11 are rejected by the teachings of Motzer in view of Wallendorf and Schneider. However, modified Motzer does not explicitly teach that the Z slide is fixable relative to the machine bed by clamping elements provided at the guide arrangement.
	However, from the same or similar field of endeavor, Toycen (US 7874895) teaches a slide is fixable relative to the machine bed by clamping elements provided at the guide arrangement (wherein carriage 28 is movable within frame 24 and while in normal use during a grinding operation, the carriage is held in place by spring loaded detents, e.g. balls, mounted in recesses in the sides of the carriage; 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a locking clamp mechanism as described by Toycen in the invention of modified Motzer. One would be motivated to do so in order to provide a stable arrangement to lock the slide of Motzen, a desirable trait in rotational tools needed to reliably hold tolerances and leave good finishes (Toycen: Col. 7, lines 61-63 and Col. 5, lines 30-33). 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of Wallendorf (US 9321145), Schneider (US 20080051015), Toycen (US 7874895), and in further view of Diehl (US 9427844).
	Regarding claim 13, all of the limitations recited in claim 12 are rejected by the teachings of Motzer in view of Wallendorf, Schneider, and Toycen. However, modified Motzer does not explicitly teach a device for weight compensation for the Z slide carrying the workpiece spindle.
	However, from the same or similar field of endeavor, Diehl teaches a device for weight compensation (wherein Col. 15, lines 27-38 teach of a pneumatic weight compensation, see also Col. 5, lines 15-22, 34-37, and 50-60).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Diehl into the invention of modified Motzer. 
	One would be motivated to do so because this makes possible, in a very simple manner, a satisfactory and very sensitive regulation of the forces between a workpiece 
Regarding claim 14, all of the limitations recited in claim 13 are rejected by the teachings of Motzer in view of Wallendorf, Schneider, Toycen, and Diehl. Modified Motzer further teaches that the device for weight compensation comprises at least one pneumatic cylinder which is arranged between the Z slide and the machine bed and can be acted on pneumatically so as to counter the weight of the Z slide carrying the workpiece spindle (please refer to the combination statement above, wherein the pneumatic weight compensating mechanism of Diehl is disclosed as a pneumatic cylinder incorporated into the slide carriage of Motzer; see Diehl: Col. 15, lines 6-13 and 27-38; Col. 5, lines 15-22, 34-37, and 50-60).
Regarding claim 15, all of the limitations recited in claim 14 are rejected by the teachings of Motzer in view of Wallendorf, Schneider, Toycen, and Diehl. However, Motzer as presently modified does not explicitly teach that the pivot head is provided with a functional element for detecting the workpiece geometry.
However, previously discussed Diehl teaches a functional element for detecting the workpiece geometry (measuring device 100; wherein the measuring device can detect the axial position of an end surface edge region R of the workpiece, see Col. 18, lines 55-63; see also Col. 19, lines 1-8 and 21-27, Col. 7, lines 32-44).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Diehl to include a measuring device into the invention of modified Motzer. One would be motivated to do so in order to in order to provide additional information for positioning . 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of in view of Toycen (US 7874895).
Regarding claim 24, all of the limitations recited in claim 23 are rejected by the disclosure of Motzer. However, Motzer does not explicitly teach that the Z slide is fixable relative to the machine bed by clamping elements provided at the guide arrangement.
However, from the same or similar field of endeavor, Toycen (US 7874895) teaches a slide is fixable relative to the machine bed by clamping elements provided at the guide arrangement (wherein carriage 28 is movable within frame 24 and while in normal use during a grinding operation, the carriage is held in place by spring loaded detents, e.g. balls, mounted in recesses in the sides of the carriage; during use, the detents abut against the inside surface of the frame and the motor tower is locked via locking screws and lock nut; see Figure 1 and Col. 5, lines 20-39).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a locking clamp mechanism as described by Toycen in the invention of Motzer. One would be motivated to do so in order to provide a stable arrangement to lock the slide of Motzen, a desirable trait in rotational tools needed to reliably hold tolerances and leave good finishes (Toycen: Col. 7, lines 61-63 and Col. 5, lines 30-33). 



Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer (US 4,461,121) in view of in view of Diehl (US 9427844).
Regarding claim 25, all of the limitations recited in claim 23 are rejected by the disclosure of Motzer. However, Motzer does not explicitly teach a device for weight compensation for the Z slide carrying the workpiece spindle.
	However, from the same or similar field of endeavor, Diehl teaches a device for weight compensation (wherein Col. 15, lines 27-38 teach of a pneumatic weight compensation, see also Col. 5, lines 15-22, 34-37, and 50-60).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Diehl into the invention of Motzer. 
	One would be motivated to do so because this makes possible, in a very simple manner, a satisfactory and very sensitive regulation of the forces between a workpiece and a tool, while also ensuring secure retention of the workpiece during processing thereof (Diehl: Col. 5, lines 18-22). 
Regarding claim 26, all of the limitations recited in claim 25 are rejected by the teachings of Motzer in view of Diehl. Modified Motzer further teaches that the device for weight compensation comprises at least one pneumatic cylinder which is arranged between the Z slide and the machine bed and can be acted on pneumatically so as to counter the weight of the Z slide carrying the workpiece spindle (please refer to the combination statement above, wherein the pneumatic .
Regarding claim 27, all of the limitations recited in claim 1 are rejected by the disclosure of Motzer. However, Motzer does not explicitly teach that the pivot head is provided with a functional element for detecting the workpiece geometry.
However, Diehl teaches a functional element for detecting the workpiece geometry (measuring device 100; wherein the measuring device can detect the axial position of an end surface edge region R of the workpiece, see Col. 18, lines 55-63; see also Col. 19, lines 1-8 and 21-27, Col. 7, lines 32-44).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Diehl to include a measuring device into the invention of Motzer. One would be motivated to do so in order to in order to provide additional information for positioning between workpiece and the operating tool, wherein the measuring device is an economical structure that is particularly advantageous when it is necessary to center work (Col. 7, lines 35-44). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723           

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723